In an action to recover damages alleged to have been suffered by appellant in connection with the assignment to him by respondent of certain accounts receivable, the appeal is from an order which on reargument (1) vacated a judgment entered by appellant, on respondent’s default in pleading, (2) permitted respondent to interpose an answer, and (3) vacated a third-party subpcena issued by appellant. Order affirmed, with $10 costs and disbursements. Upon the motions which resulted in the order appealed from, respondent established sufficient facts to justify the discretionary action of the Special Term. We pass on no other question. Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.